Broyles, C. J.
The only assignment of error argued in the brief of counsel for the plaintiff in error is upon the overruling of the ground of the motion for a new trial based upon alleged newly discovered evidence. This evidence was that of a witness whose testimony was contradicted by the testimony of another, which was embodied in an affidavit submitted in a counter-showing to the ■motion. Upon these disputed facts the judge was the trior, and his decision thereon was final. ’ It follows that this court cannot control the judgment overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.